McCay, Judge.
The evidence offered of the sayings of the defendant during the war, that he had, a few days before, paid this judgment, was, as it seems to us, properly rejected. It was in no sense part of the res gestae, since it was, to say the least of it, several days after the act is claimed to have been done. Nor was it admissible as the sayings of one of several conspirators. "We recognize the rule, that if you establish a conspiracy to defraud the other creditors, between one creditor and the debtor, the sayings of one may be good against the other. But the declaration must be made during the existence of the conspiracy. Even a conspirator is not bound by the sayings of his fellow, at a period when the conspiracy did not exist. There is no pretense here of any evidence that there was any combination between these parties at the time this declaration of the defendant was made. Indeed, it, upon its very face, implies that at that time no such combination existed.
We see no reason to disturb this verdict. Putting the case in the strongest light against the verdict, the fi. fa. is still open for as much as the jury have found, even though the usury be deducted. We are not prepared to say that creditors have a right to set up usury between the debtor and a *520creditor, which has been reduced to judgment. We incline to think not; but as the verdict is sustainable in any event, we will not go into that subject.
Judgment affirmed.